                                   UNITED STATES DISTRICT COURT

                                  EASTERN DISTRICT OF CALIFORNIA



             LINDA KURKIS DAOUD,                            CASE NUMBER: 1:20-cv-00450-GSA

                     Plaintiff,                             ORDER ON APPLICATION
                                                            TO PROCEED WITHOUT
                        v.                                  PREPAYMENT OF FEES


            ANDREW SAUL,
       Commissioner of Social Security,
                                                            (Doc. 2)
                    Defendant.



        Having considered the application to proceed without prepayment of fees under 28 USC § 1915;

        IT IS ORDERED that the application is:

X     GRANTED


         X     IT IS FURTHER ORDERED that the clerk issue summons and the United States Marshal serve
               a copy of the complaint, summons and this order upon the defendant(s) as directed by the plaintiff.
               All costs of service shall be advanced by the United States.

      DENIED, for the following reasons:




IT IS SO ORDERED.

    Dated:     March 30, 2020                            /s/ Gary S. Austin
                                                 UNITED STATES MAGISTRATE JUDGE
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
     2
